IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARIO ABREU,                         :   No. 69 MAP 2016
                                     :
                   Appellant         :   Appeal from the Order of the
                                     :   Commonwealth Court at No. 127 MD 2014
                                     :   dated 6/6/16, exited 6/7/16
           v.                        :
                                     :
                                     :
PENNSYLVANIA BOARD OF                :
PROBATION AND PAROLE,                :
                                     :
                   Appellee          :


                                   ORDER


PER CURIAM                                      DECIDED: February 22, 2017


     AND NOW, this 22nd day of February, the Order of the Commonwealth Court is

hereby AFFIRMED.